 ROSELLA'S FRUIT AND PRODUCE CO., INC.633Rosella's Fruit&Produce Co.,Inc. and Produce OfficeWorkers Union,Independent.Case 19-CA-5606October 10, 1972BY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn June 22, 1972, Administrative Law Judge IMaurice M. Miller issued the attached Decision inthis proceeding. Thereafter, the General Counsel filedexceptions and a supporting brief. Respondent filed abrief in response to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board had delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of The National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missedin its entirety.IThe title of "Trial Examiner"was changedto "Administrative LawJudge"effectiveAugust 19, 1972.heard, to examine and cross-examine witnesses, and to in-troduce evidence pertinent to the issues. Since the hearing'sclose, a brief has been received from General Counsel'srepresentative. This brief has been duly considered.Upon the entire testimonial record, documentary evi-dence received, and my observation of the witnesses, I makethe following:FINDINGS OF FACT1. JURISDICTIONRespondent raises no question, herein, with respect toGeneralCounsel's jurisdictionalclaim.Upon thecomplaint's relevant factual declarations-which are con-ceded to be correct-the following determinations arefound warranted: Respondent is a Washington corporation,engaged at Seattle, Washington, in the wholesale distribu-tion of fruit and produce; this firm, during the calendar yearlast past, purchased more than $50,000 worth of goods andmaterials, which were transported and delivered directlyfrom points outside the State of Washington; during thesame period, Respondent purchased more than $50,000worth of goods and materials which had originated outsidethe State, but which Respondent purchased from Washing-ton State sellers who had received such goods directly fromout-of-state sources; and Respondent-during the calendaryear last past-did a gross volume of business which ex-ceeded $500,000 yearly. I find, therefore, that Respondentwas, throughout the period with which this case is con-cerned, an employer within the meaning of Section 2(2) ofthe Act andengaged in commerce and business activitieswhich affect commerce within the meaning of Section 2(6)and (7) of the Act, as amended. Further, with due regard forpresently applicable jurisdictional standards, I find asser-tion of the Board's jurisdiction in this case warranted andnecessary to effectuate statutory objectives.II.THE LABOR ORGANIZATION INVOLVEDTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEMAURICE M. MILLER, Trial Examiner: Upon a chargefiled January 18, 1972, and duly served, the General Coun-sel of the National Labor Relations Board caused a com-plaint and notice of hearing to be issued and served uponRosella's Fruit & Produce Co., Inc., designated as Respon-dent within this Decision. The complaint was issued andservedMarch 6, 1972; therein, Respondent was chargedwith unfair labor practices, affecting commerce, within themeaning of Section 8(a)(1) and (3) of the National LaborRelations Act, as amended (61 Stat. 136, 73 Stat. 519). With-inRespondent's duly filed answer, certain factual state-ments in the complaint have been conceded;Respondenthas, however denied the commission of unfair labor prac-tices.Pursuant to notice, a hearing with respect to this matterwas held in Seattle, Washington, on May 2, 1972, before me.The General Counsel and Respondent were represented bycounsel.Each party was afforded a full opportunity to beProduce Office Workers Union, Independent, desig-nated Complainant Union within this Decision, is, and atallmaterial times herein,has been, a labor organizationwithin the meaning of Section 2(5) of the Act, as amended,which admits certain of Respondent's employees to mem-bership.III.THE UNFAIR LABOR PRACTICESA. IssueThis case, substantially, presents a single question.General Counsel charges that, during the period with whichwe are concerned, Respondent'smanagement representa-tives sought to coerce clerical worker Anna Brunk's with-drawal from union membership;that Brunk was generallyharassed with regard to her retention of such membership;that she was told her continued employment would be con-ditionedupon her relinquishment thereof;and thatRespondent's campaign of harassment finally caused her toterminateher22-yearperiodofservice.Thereby,Respondent'smanagement representatives-soGeneral199 NLRB No. 109 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel contends-constructively discharged Brunk. Re-spondent,however,denies any program of harassment, cal-culated either to coerce Brunk's relinquishment of unionmembership or to force her retirement consequent upon herrefusal to comply with a suggestion that she consider suchaction. The firm contends, rather, that she was persuadedto retire, voluntarily, because she was considered no longercapable of proper, efficient performance with respect to herregular duties.vided; the physical setup of Respondent's place of business;the specific areas therein where Beltramo andBrunk wererequired to perform their various clerical and/or bookkeep-ing functions; and the general "atmosphere" which normal-ly prevailed within Respondent's facility throughout mostworkdays. These matters, however, presentlyrequire no de-tailed exposition; they will be discussed, whenever relevant,subsequently within this Decision.B. Facts1.Backgrounda.Respondent's businessRespondent has maintained a wholesale fruit andproduce business, within the Seattle area, for something morethan 28 years. The firm is currently headed by President Mi-chael Rosella; Ron Rosella, his son-who joined the businesssome 9 years ago-has been Respondent's vice president forsome 7 years. Mrs. Frances Beltramo, whose period of servicewith Respondent dates back 28 years, currently functions ascorporate secretary-treasurer; in this capacity, likewise, sheserves as the firm's office manager.While a witness, Ron Rosella credibly characterizedRespondent as constituting a relatively "medium small"firm with 16 employees. Currently, so his testimony shows,Respondent employs some six to seven drivers, four nightcrew warehousemen, two to three telephone salesmen, twofull-time office clerical workers, and one or two part-timeclericals. (Throughout the period with whichthis case isconcerned, Beltramo and Brunk-the worker whose termi-nationmust now be considered-together constitutedRespondent's full-time office clerical staff. The firm's part-time clerical workers have been hired, during recent years,under circumstances which will be discussed further withinthisDecision.) The firm handles produce from California,Mexico, Florida, and local sources, which it distributes tostores,warehouses,and restaurants.Ordinarily,Re-spondent's telephone salesmen solicit and receive orders"the night before" with deliveries scheduled for "the follow-ing morning" normally during early daytime hours. Concur-rently, the firm's full-time clerical staff,inter alia,takesorders, prepares and sends customer invoices for goods soldand loaded for delivery,maintainsa conventional set ofbusiness books and records, handles telephone calls, makesbank deposits, writes checks for transmittal to creditors,maintainspayroll records, writes payroll checks, and pre-pares monthly financial statements.Before Brunk'spurportedly "voluntary" termination,under circumstances which will be discussed further withinthisDecision, she performed-sometimes with Beltramo'shelp-most of Respondent's routine clerical and bookkeep-ing tasks; Office Manager Beltramo meanwhile normallymaintained Respondent's payroll records, wrote payrollchecks, and prepared required checks for Respondent's sup-pliers, though Brunk was-so the record shows-sometimesrequested to provide help with respect to these functions.The record herein reveals considerable background de-tail regarding the nature and scope of Brunk's work; thecooperation and direct help which Beltramo frequently pro-b. Respondent's labor relationsRespondent's drivers, warehousemen, and salesmen-with but a single current exception-hold Teamsters mem-bership. Two Teamsters locals have representedthese em-ployees-so the record shows-throughout Respondent'sbusiness life; their contractual relationship with Respon-dent has, however, been bottomed, seemingly, uponsucces-sivemultiple-employeragreementswhich they havenegotiated, jointly, with a trade association with respect towhichRespondent has consensually been consideredbound. The present record-which stands without contra-diction in this respect-warrants a factual determination,which I make, that Respondent's current contractual rela-tionship with these Teamsters locals derives from a doc-ument signed August 13, 1971, shortly before the periodwith which we are herein concerned.For quite a few years-their number never specified forthe present record-the Respondent has, likewise, beenprivy to multiple-employer contracts negotiated by Com-plainant Union herein, covering wages, hours, and workingconditions for office clerical workers. (According to Brunk,most recently Complainant Union'sonlymember inRespondent's hire, her union membership dates back some22 years, approximately to her starting date. While a wit-ness,Beltramo testified-without contradiction-that shehad once served as complainant Union's vice president. Theprecise former period during which she held that designatedpost, however, does not appear; nor has testimony beenproffered regarding her official relationship with Respon-dent herein-if any-during the period in question.) Therecord, however, warrants no definitive determination nowwith regard to whether Complainant Union's contracts havecontained union-security clauses;Respondent's recentlyhired part-time clerical workers have not-so far as therecord shows-held union membership.Complainant Union's most recent contractual negotia-tions, with respect to which Respondent was, concededly,privy, may be summarized briefly. On April 1, 1971, Com-plainantUnion gave "Allied Employers" notice that it.wished their current multiple-employer contract reopenedfor negotiations. (Allied Employers, presumably, designatesa trade group of produce firms which,inter alia,negotiatelabor contracts jointly. Respondent's precise connectionwith Allied Employers cannot be found detailed, however,within the present record. The record's total context merelywarrants a deduction-which I make-that Respondent,throughout the period with which we are now concerned,either held Allied Employers membership, or, alternatively,that the firm's management had, somehow, previously signi-fied their readiness to be bound by that trade group's collec-tive-bargainingnegotiations.)Following thisnotice, ROSELLA'S FRUIT AND PRODUCE CO.,INC.635Complainant Union's contract terminated June 1,presuma-bly pursuant to its terms.Negotiations looking toward anew contract,however,did not begin promptly.Complain-ant Union's business representative testified herein-credi-bly and without contradiction-that Allied Employers hasnormally negotiated Teamsters Union contracts,for mem-ber firms committed to be bound thereby,first.Complain-ant Union's contract negotiations-covering office clericalworkers with some never-specified number of producefirms-began sometime during September 1971 therefore.Following some four negotiating sessions, consensus wasreached;thereafter,specifically on November 12, Com-plainantUnion'snew multiple-employer contract wassigned.Respondent was, so I find,bound thereby.2. Brunk's claim of harassmenta.General Counsel's presentationSubstantially,General Counsel seeks factual deter-minations that-within this context of ComplainantUnion's contractual negotiations-both Beltramo and RonRosella repeatedly sought to coerce Brunk's withdrawalfrom union membership,threatened her with dischargeshould she continue her membership, and conditioned herfuture employment upon such membership's relinquish-ment.Their course of conduct-soGeneralCounselclaims--constituted"harassment"which,ultimately,caused Brunk to terminate her employment;that termina-tion,so General Counsel contends,should therefore be con-sidered a constructive discharge.In this connection,General Counsel's case-bottomedprimarily upon Brunk's testimony-runs,substantially, asfollows:Beltramo,just before starting a 2-week vacation,allegedly visited Brunk's residence on Sunday, October 17;told her that Respondent's vice president,Ron Rosella,wanted her to withdraw from Complainant Union; andrequested her to consider the suggestion.Thereafter,Respondent's office manager-within a day following herNovember 1 return from vacation-allegedly asked Brunkwhether she had done "anything"with regard to resigmng.When Brunk replied negatively,Beltramo allegedly de-clared that Rosella would have to "let[her] go"if she didnot withdraw from union membership.According to Brunk,Respondent's office manager,inter alia,further declared,with some agitation,that she (Brunk)had slowed down inher work.Brunk promised-so she testified-that she wouldrequest a membership withdrawal;further,she testified thatlater that day she did telephone a fellow union member,whom she then believed to be complainant Union's presi-dent,to report her withdrawal desire.With respect to subsequent developments,Brunk's tes-timony-should it be deemed credible-would warrant thefollowing determinations:That Catherine Grife, Complain-ant Union's president, telephoned her on November 11 tell-ing her that she would be required either to appear beforethe Union or write a letter with regard to her withdrawalrequest; that she reported this to Beltramo the followingday, declaring that she did not see how she could withdrawafter 22 years of union membership;but that she promised,finally, to write the necessary letter, following Beltramo'sreiterated suggestion that she do so. (Grife,summoned asGeneral Counsel's witness,testified that Brunk had-some-time during October's latter days-reported her plan towithdraw from union membership. She reported, further,that Brunk was subsequently told she would have to sendcomplainant Union a letter stating the"reason"for herresignation.According to Grife,Brunk then declared, how-ever,that she did not "believe"she would write the letter,since she did not wish to "implicate"anybody.)Accordingto Brunk,the letter was written later that day-Friday,November 12, specifically-butwas not sent.WhenRespondent's bookkeeper returned to work on Monday,November 15, following a weekend of thought-so she testi-fied-she decided not to send the letter;the document was,thereupon,destroyed.When Beltramo made inquiries laterthat week,she was allegedly told that the letter had beentom up.Sometime later,during November's third or fourthweek-so Brunk testified-Complainant Union's businessrepresentative,Lois Garrison,telephoned to ask why shehad not attended Complainant Union's previous meeting.According to Brunk's recollection,Garrison was told thatshe had been unable to come during Beltramo's vacation,and that she did not think it would be"advisable"for herto attend further union meetings,with due regard for theposition which Beltramo and Vice President Rosella hadtaken. (Garrison,summoned as General Counsel's witness,corroborated Brunk's testimony generally,with regard totheir conversation, but recalled it as having taken placesometime duringearlyNovember.According to Garrison,Brunk reported that Respondent's management representa-tives had,inter alia,chided her for misplaced loyalty, de-claring that her loyalty should be with her Employer ratherthan Complainant Union. Garrison,so she testified, thentold Brunk that relinquishment of her union membershipwould not be necessary.)Continuing,Brunk testified thatRespondent's vice president-during a subsequent Novem-ber 23 conversation-told her, for the first time,that he didnot want "one girl" belonging to Complainant Union, whocould "draw...out" his Teamsters Union employees, sincethat would upset his ulcers.Brunk told him-so she re-called-that she did not know why that would happen, sincecomplainant Union's contract had already been signed.Rosella replied-according to Brunk's recollection-thatthis made no difference to him;he did not want her to retainher union membership. (For clarity,some review with re-gard to this conversation'sbackground seems necessary.While a witness, Respondent's vice president conceded,herein,that sometime during October, while ComplainantUnion's contractual negotiations with Allied Employerswere still in progress,he had heard a rumor that Complain-ant Union was "going to become affiliated"with the Team-sters Union and then strike. Respondent's vice president, sohe testified,had been fearful that-should ComplainantUnion pursue such a course-the firm's union memberswould respect Complainant Union's picket line.With thisin mind, Rosella declared,he had requested Brunk to checkthe reported "affiliation"rumor;further, he had requestedthat she "consider" dropping her union membership shouldthe rumor turn out to be correct.Rosella conceded that hisapprehension regarding the possible consequences, should 636DECISIONSOF NATIONALLABOR RELATIONS BOARDComplainant Union strike following a Teamsters affiliation,had prompted his suggestion that Brunk should considerrelinquishing her union membership. According to Rosella,Brunk had reported, several days later, that there was notruth to the rumor.) On November 29, so Brunk recalled,Rosella asked whether she had done "anything" followingtheir conversation; Brunk replied, shortly, that she plannedto retain her union membership. Respondent's vice presi-dent-so she testified-promptly left the office, slammingthe door; Beltramo, allegedly, chided her subsequently forthe sharp tone with which she had responded.During the course of their work, Brunk andRespondent's office manager-so the record shows-neces-sarilyhad numerousdaily contacts. And, throughout the6-week period which followed Beltramo's November 1 re-turn from vacation-so Brunk testified-she (Beltramo)proffered numerous conversational comments, while theywere at work, to the effect thatBrunk's refusalto considerrelinquishing her union membership revealed misplacedloyalty; that she could not understand why Brunk was beingso stubborn; and that Brunk had no reason to fear cuts withrespect to her wages or vacation allowance-following awithdrawal from union membership-since she (Beltramo)would not let that happen. (While a witness, Brunk declaredthatBeltramo's comments-purportedly reiterated "threeto four" times each week while she was performing herbookkeeping duties-would "upset" her; she declared that"some time" would be required for her to regain her compo-sure.)Finally-about Sunday, December 12 (?) accordingto Brunk's recollection-Beltramo commented, during onesuch conversation, that she knew Brunk was unhappy; sheasked what Brunk wanted to do about it. Respondent'sbookkeeper, thereupon, replied that she would have to re-tire.The record warrants a determination-which I make-that Brunk's retirement was set for the year's end; a consen-sual understanding was reached, however, that, before then,she would participate in training her replacement. (Duringa subsequent conversation, so Brunk recalled, Beltramomentionedthat she would have to "grin and bear" the factthat "someone new" would have to be trained for Brunk'sposition.When Brunk countered this comment with a dec-laration that retirement had not been her "idea" but VicePresidentRosella's,Beltramo replied-so Respondent'sbookkeeper testified-that she (Brunk) was stubborn, andthat she was partly blameworthy for the situation.) While awitness herein, Brunk declared consistently that her "retire-ment" had not been voluntary, since she had not been plan-ning to retireyet.Nevertheless, the record showsthat-during Complainant Union's subsequent Christmasparty-she did report her prospective retirement at year'send; responding to a question from Complainant Union'spresident, she declared, however, that she would retain herunion membership.Circumstances, not herein material, somewhat delayedRespondent's procurement of Brunk's replacement. Therecord warrants a determination-which I make-that hersuccessor, Bernice Reed, began work sometime shortly afterJanuary 1; Brunk's tenure in Respondent's hire, therefore,continued for a time while Reed was being trained. She(Brunk) ceased work, finally, on January 14.b. Respondent's defenseRespondent'smanagement representatives-Rosellaand Beltramo-concede, substantially, that, during the Oc-tober-November period within which ComplainantUnion's contract negotiations were in progress, the firm'sbookkeeper had been requested to consider a withdrawalfrom union membership. Further, their composite testimo-ny-considered in totality-suggestsa parallelconcessionthat Brunk was, thereafter, more or less persuaded to retire.(During 1969, Brunk had reached her 65th birthday; shortlythereafter, she had-pursuant to suggestions received-ap-plied forMedicare coverage. She had not, however, re-vealed any prospective plan or program with respect toretirement.During 197l's latter months-when the situ-ation with which we are now concerned developed--shewas in her 67th year.) However, confronted with GeneralCounsel's contention, Respondent would have this Boardconclude-rather-that Brunk was persuaded to retire, notbecause of her demonstrated reluctance to resign her unionmembership, but solely because of her diminished capacityto perform the work which her position required, derivedfrom her "advanced" years and declining health.Consistentlywith this contention, Vice PresidentRosella'stestimony-previouslynoted-reveals:Thatsometime during October 1971 he heard a rumor that com-plainant Union was seeking Teamsters Union affiliationbefore a possible strike; that he [Rosella] was concernedregarding such a possible strike, since Brunk's participationtherein might cause union members in Respondent's hire tosuspend work; that, sometime during October's secondweek, therefore, he requested Brunk to find out "from herpeople" whether the rumor was correct; and, further, thathe requested Respondent's bookkeeper, concurrently, to"consider" resigning her union membership, should her in-vestigation confirm Complainant Union's plan regardingthe rumored Teamsters affiliation, with a strike scheduledto follow. Further, Rosella testified that, during a subse-quent conference with Beltramo, he related his conversationwith Brunk, and requested Respondent's office manager to"remind [Brunk] to check" regarding the rumor. Severaldays later, so Rosella recalled, Brunk declared the reportedrumor baseless; during cross-examination, Respondent'svice president conceded, further, that Brunk had, concur-rently, declared she would not relinquish her union mem-bership. (While a witness, Rosella denied, categorically, thathe had had any further conversation whatsoever with Brunkregarding her union membership; likewise, he denied anythreat to discharge her because she had refused to withdrawtherefrom.) Beltramo, summoned as Respondent'switness,denied any October 17 visit to Brunk's residence; she corro-borated Rosella's testimony, rather, that sometime duringOctober, shortly before her departure on vacation, she hadbeen told the substance of his prior conversation with Brunkregarding Complainant Union's rumored plans. Further,Respondent's office manager recollected a subsequent con-versation-while she was present-during which Rosellahad asked Brunk whether she had consideredresigningfrom Complainant Union; Brunk had allegedly replied,rather tartly, that she had considered the matter, but wouldnot quit. (Beltramo recalled this conversationas taking ROSELLA'S FRUIT AND PRODUCE CO., INC.637placebeforeRespondent'smanagement wasapprisedre-garding the truth or falsity of Complainant Union's ru-mored affiliationmove; inferentially,therefore,shecontradicted Brunk's recollection which had placed thisconversation on November 29.) Respondent's office man-ager conceded that she had chided Brunk for the"snotty"tone with which her reply had been conveyed.Further,BeltramopurportedlyrecalledaconversationwithRespondent'sbookkeeper 1 week later-following VicePresident Rosella's query,directed to her, as to whetherBrunk had said anything further regarding her union mem-bership-during which she (Beltramo)had, herself,queriedBrunk with respect to her intentions.Brunk had replied-soBeltramo recalled-that she had written a letter requestingwithdrawal,which she had then displayed,and had declaredthatsheplanned to send it; subsequently,whenRespondent's office manager asked whether the letter hadbeen sent,Brunk had reported that she had destroyed it.Previously,within this Decision,reference has beenmade to Brunk's testimony that her conversation with Bel-tramo regarding Complainant Union's letter requirementtook place on November 12, specifically.That was thedate-so the present record shows-when ComplainantUnion's contract,binding upon Respondent herein, wassigned.According to Beltramo, however,Respondent's so-called"problem" with respect to Brunk's union member-ship disappeared when the contract was signed;the officemanager's testimony,regarding their November 12 conver-sation,reads as follows:[That problem blew over]in November sometime whenthe girls signed their contract.The veryfirst day I heardabout it, I said,"Anna,I heard the girls signed theircontract today."I said, "You can forget about thewhole thing because we are bound by the contract forthree years and they[Complainant Union] are not incontact with the Teamsters union."Respondent's office manager then denied any further con-versations with Brunk regarding her union membership.Specifically,she denied any reference thereto following thedate on which Complainant Union's contract was signed;Beltramo declared,while a witness, that further discussionregarding Brunk's possible resignation from union member-ship,thereafter,would have been pointless.With respect to Brunk's final retirement decision, Bel-tramo recalled that:Sometime during the latter part of No-vember or early December,she finally told Brunk thatRespondent proposed to engage someone else to replaceher; Brunk signified acquiescence; she was asked whethershe would like to help train her replacement and then "comeback"following her termination for part-time work; andshe promised she would return for steady part-time workwith Respondent for "so many days a week,"plus regularmonthend work,required to close the books and preparefinancial statements.According to Beltramo,details withrespect to this arrangement were"practically"worked out;she and Brunk reached a consensus with regard to howmuch the latter would be able to earn without affecting hereligibility for social security benefits.Respondent's officemanagerdescribedthese discussions as amicable,so far asshe could tell.The record warrants a determination-which I make-that Brunk's application for social securitybenefits was,indeed, filed on Tuesday, December 14, looking toward hersubsequent job termination.3.Brunk's diminished competencyPreviously,within this Decision,reference has beenmade to Respondent's contention that Beltramo's decisionto replace Brunk derived from her purportedly reluctantconclusion that Respondent's bookkeeper-because of heradvanced years and diminished physical capacity-couldno longer perform her routine duties with the degree ofcompetencywhichRespondent's "hustle-bustle"businessrequired.In this connection,Respondent'smanagementrepresentatives-Beltramo and Rosella-proffered consid-erable testimony calculated to support their factual conten-tion that,for several years,Brunk's work had demonstratedher progressively diminishing capacity to meet performancerequirements.By way of summary:When asked whetherBrunk had been a competent worker,Respondent's vicepresident declared that:She was a competent employee for about 17 [years] andshe began to slide the past four or five years to the pointshe was no longer a competent employee for the posi-tion she held. I am not saying she wouldn't be compe-tent in another position,but not in the specific functionshe was supposed to handle, no, in my opinion.With respect to their contention,Respondent'smanage-ment representative proffered detailed testimony: ThatBrunk had developedangina pectorissome 4 years previous-ly; that,since developing this medical condition,she hadfrequently suffered chest pains,shortness of breath, andrelated symptoms when required to move quickly, or whenconfronted with stress situations,which were common dur-ingmorning and late afternoon hours, with respect toRespondent's business operation; that her capacity to han-dle several tasks concurrently and to move from one placeto another quickly within Respondent's facility had beendemonstrably reduced; that her work had begun to show agrowing number of minor mistakes-none of them cru-cial-which had sometimes generated customer commentsand beclouded Respondent's reputation for competentservice; that her work performance had sometimes revealedforgetfulness or confusion; and that she had, generally,been working less efficiently and more slowly.Respondent'smanagement representatives, further,proffered some testimony calculated to suggest that Brunk,during her last few years of service,had become cantan-kerous and hard to please,and that she did not get along"well" with various part-time clerical workers.The record,however, will not support a determination that her allegeddeficiencies in this respect really created serious problems;for that reason no detailed discussion with respect theretoseems required.Respondent's presumptive contention, thatBrunk was becoming difficult to get along with,constitutesnothing more than a mere "makeweight"argument,withinmy view; the contention has been considered,but will be setaside herein-since it clearly adds nothing of moment, sofar as Respondent's defense is concerned-without com-ment. 638DECISIONSOF NATIONALLABOR RELATIONS BOARDIn this connection, Beltramo testified further that, dur-ing recent years, special measures had been taken to melio-rate Brunk's work situation. For example, Respondent's of-ficemanager noted that-sometime during the last 2years-Brunk's daily starting time had been changed; herpresence was no longer routinely required during the hectic,tension-laden, morning hours of Respondent's regular busi-nessday. She was, likewise, permitted to leave work early-when necessary-to visit her physician. Respondent alsohired two part-time clerical workers, within the 2-year peri-od mentioned; they were given mostly routine "general of-fice" tasks, particularly those requiring comptometer andsomebookkeeping machine operations, which had previ-ously been considered Brunk's responsibility. (Brunk, whilea witness, claimed that Beltramo had hired these part-timersto relieve both herself and Respondent's bookkeeper fromtheirwork load burdens.) Further, Beltramo testified-without significant challenge or contradiction-that she,personally, tried to help Brunk; that she "absorbed" varioustasks which Brunk might be unable to complete expedi-tiously; that she sometimes checked Brunk's work to correctminor mistakes; and that she "worked around" whateverproblems Brunk's slowness generated. Rosella contended-while awitness-that Beltramo's readiness to help Brunkperform her bookkeeping work had, sometimes, kept her(Beltramo) from discharging her own regular responsibili-ties.Brunk's testimony-regarding her state of health andcapacity for work-reflects comparatively little calculatedto counter Respondent's defensive presentation. While awitness, she did characterize her general state of health ascurrently very good, but conceded that she does sufferangi-na pectorischest pains "at times" following physical exer-tion. She conceded that she had "at times" been excused,when considerable overtime work was required. Contendingthat she could still negotiate the stairs within Respondent'sfacility-which she had normally been required to traverseperhaps 12 times daily-Brunk conceded, nevertheless, thatBeltramo had offered to do whatever "running up anddown" their work might require. Conceding, further, thather legs are swollen-presumably because of liquid reten-tion-Brunk acknowledged that she sometimes suffers "un-comfortable soreness," when required to stand. She insisted,however, that this was a long-standing condition with whichshe had learned to live. Respondent's bookkeeper finallyconceded that sometimes-while under stress-she did findit necessary, while at work, to take medication prescribed torelieve chest pain; she testified, however, that she had notrequired such self-medication "too many times" within the2-year period preceding her termination.Regarding her work performance, Brunk contendedfirst that there were "very few [bookkeeping] errors" madeinRespondent's office. Finally, however, she concededsome "errors of ommission" with respect to invoice prep-aration and handling, but insisted that "everyone" withinRespondent's office "sometimes" made mistakes.Inter alia,the firm's former bookkeeper conceded that-duringBeltramo'sfall 1971 vacation-she had been unable to pre-pare and process the firm's relatively limited payroll in suffi-cient timeto get payroll checks distributed on schedule; shedeclared, however, that Beltramo had told her, before leav-ing on vacation, that she need not worry, and that it wouldbe "all right" to have the checks distributed later thanRespondent's regular Friday payday.Brunkpurportedlyrecalled a conversation-duringSeptember 1971 specifically-whenBeltramohad askedwhether she was planning to retire. Respondent's bookkeep-er-so she recalls-had declared her preference to continueworking; Beltramo had, allegedly, declared her satisfaction.In this connection, however, Brunk conceded, while a wit-ness herein, that:I told her at any time when my work was notsatisfactory and I was slowing down to let me knowand I would retire.Respondent's bookkeeper declared, however, that she hadnever received complaints regarding her work performanceprior to Beltramo's purported November 2 comment aboutslowing down, previously noted. (The present record-which I have, herein, summarized generally-contains noBeltramo testimony regarding a November 2 conversation.She did recall Brunk's declaration regarding her willingnessto retire-following word that she was slowing down-butdated their conversation, during which this remark wasmade, back in calendar year 1969, when Brunk's medicareenrollment was being discussed.) In this connection, howev-er,Beltramo testified that she never thereafter mentioned"slowing down" when discussing Brunk's situation, sinceshe "knew" that-should she do so-the bookkeeper wouldresent her comments. Generally, so Beltramo declared,Brunk made it clear that she considered retirement a touchysubject.According to Respondent's vice president-whose tes-timony in this respect has not been disputed-Respondent'sclerical staff has been reduced since Brunk's retirement. Thefirm's regular clerical work is being compentently han-dled-so he declared-by Beltramoand Brunk's replace-ment, plus a single part-time worker hired for the equivalentof 1 full day's work per week.C. ConclusionsThe present record, considered in totality, will not-within my view-sustain a determination that Respondent'smanagement representatives, Rosella and Beltramo, reallyharassed Brunk with regard to her union membership, orthat they conditioned her continued employment prospectsupon her withdrawal therefrom.True, Rosella's testimony does reveal his concededconcern over the rumored "possibility" that ComplainantUnion might seek and receive Teamsters Union support,while conducting a conceivable strike. And-while a wit-ness-Respondent's vice president did concede, further,that Brunk was requested to "consider"resigningher unionmembership, should complainant Union's rumored readi-ness to seek Teamsters affiliation be confirmed.However, Brunk's testimony-that she was specificallythreatened with discharge should she persist in refusing torelinquish her union membership-fails to persuade for sev-eral reasons.First:Her testimony compasses no specificcontradiction or denial directed toward Rosella's profferedrecollection that she was requested to "check into" herUnion's rumored plan. Brunk'switness-chair recital furtherreflects no denial with regard to Rosella's testimony that she ROSELLA'S FRUIT AND PRODUCE CO., INC.639subsequently reported the rumoras baseless.Within thiscase's total context, therefore, Rosella's testimonial recit-al-with regard to their conversation-cannot be cavalierlydisregarded.Respondent's vice president,while a witness,seemedbasically well disposed toward Brunk; his testimonywas, within my view, proffered dispassionately and withsimple candor. In material part, further, it was buttressedwith circumstantial detail. With matters in this posture, thetestimonial recollections proffered by Respondent's vicepresident-so I find-merit credence. And I conclude, con-sistently therewith, that Brunk was requested to investigatecomplainant Union's rumored affiliation program, and thatshe did, indeed, subsequently report that rumor's lack offoundation.Second:With due regard for Brunk's 22-yearservice record, I find it difficult to believe that Respondent'srelatively youthful vice president would have felt con-strained to threaten his firm's long-term bookkeeper withdischarge before being provided with data from which hecould conceivably conclude that such drastic action mightbe necessary or desirable. Further, Respondent's vice presi-dent-after being told that his concern with regard to com-plainant Union's rumored plan lacked foundation-wouldhardly have been likely to persist in threatening Brunk'sdischarge, nevertheless. (The natural logic of probability, inshort,contributes tomy determination herein thatRespondent's vice president did not threaten to "let [Brunk]go" should she fail to relinquish her union membership.Rather, I find-consistently with his testimony-that hemerely requested she "consider"such action.)Finally, General Counsel's contention, herein, that Bel-tramo conducted a 6-week campaign of nagging conversa-tionalharassment-calculatedtocoerceBrunk'sresignation from union membership-lacks persuasive rec-ord support. By November 12, Rosella's previously declaredconcern with regard to Complainant Union's possible"strike" program had, necessarily, been dissipated; Com-plainant Union's new multiple-employer contract-bindingupon Respondent herein-had been negotiated and signed,without any Teamsters Union link being formed, and with-out a strike. I conclude, therefrom, that-with ComplainantUnion's possible "strike threat"no longer a viable contin-gency factor-further conversational comments dealingwith Brunk's declared reluctance to give up union member-ship would have been pointless;Respondent's office man-ager, while a witness,so noted.Beltramo's testimony, thatBrunk's union membership was no longer discussed follow-ing Complainant Union's November 12 contract has-therefore-been credited.Within his brief, General Counsel notes this Board'sconsistent position that concerned employers violate Sec-tion 8(aX3) when their workers are given a so-called "op-tion" to relinquish support for a labor organization or facedischarge.American Enterprises, Inc.,191 NLRB No. 118;Artco Bell Corporation,146 NLRB 41, 42-45;Ra-Rich Man-ufacturing Corp.,120 NLRB 503, 506-507;Marathon Elec-tricMfg.,106 NLRB 1171, 1173-1175. Thisdecisionalprinciple,however,has not been seriously challenged here-in. The testimonial record-considered with due regard forthe natural logic of probability-simply persuades me thatBrunk was never really confronted with such a statutorilyproscribed choice.Within his brief, General Counsel contends-further-thatBeltramo's final decision to find a replacement for herlong-time fellow worker, purportedly because of her medi-cal difficulties and consequentially poor work performance,really derived from a continuing purpose of reprisal, bot-tomed upon Brunk'spriorrefusal to consider relinquishingunion membership. Thus, General Counselargues:It is clearthat prior to October 17, 1971,Beltramo andBrunk were friends ... Although Beltramo had ob-served Brunk's low performance and [poor] health overthe past two years prior to October 17, 1971, Beltramohad not been critical of Brunk's work and had takensteps to ease the load ... Until Brunk's membershipcame under fire, there were no forced retirement plans... When the Union becamea concern,Beltramoceased protecting Brunk ... The fact is evident thatBrunk's age and medical difficulties did not merit in-voluntary retirementuntilthe addedfactor of Brunk'sUnion activity became a problem to Respondent.This statement of General Counsel's position, however, failsto persuade.Since Respondent's office manager and Brunkwere concededly good friends, General Counsel's badlystated contention-that Beltramo's ultimate reversal of herpreviously maintained position, with respect to her fellowworker's retention, derived substantially from considera-tions statutorily proscribed-can hardly be consideredproven beyond question.Within his brief, General Counsel's representative con-cedes that Respondent's office manager had-for at least 2years-refrained from criticizing Brunk's work, had takensteps calculated to ease her work pressures, and had consis-tently shielded Brunk from criticism. Despite this, GeneralCounsel suggests that Vice President Rosella's resentmentor distress over Brunk's prior refusal to relinquish unionmembership provided Beltramo with a compelling reason tocease "protecting" her long-term fellow worker. After No-vember 12, however, when Complainant Union's contractwas signed,Brunk's decision to retain union membership nolonger presented any sort of contingent "problem" forRespondent's management;the potential strike situationwhich had, supposedly, generated Rosella's request that sheconsider resigning no longer existed.General Counsel's sim-ple suggestion,then,that persistent managerial resentment,purportedly generated in response to Brunk's previouslydemonstrated stubbornness, provided a continuing, hold-over motive for Beltramo's ultimate determination to pro-mote her retirement, carries no persuasive power. Thewell-known maxim,post hoc, ergo propter hoc,provides nosolidly based rationale for a determination herein; GeneralCounsel's presentation, however, suggests no other.Presumably,General Counsel bases his contentionupon Brunk's testimony that Rosella and Beltramo contin-ued their verbal pressure tactics, calculated to force hermembership resignation, beyond November 12 despiteComplainant Union's contractsigning.That testimony,however, has been rejected;Brunk'switness chair recitalswith respect to continuing harassment-though proffered, Iam sure, witha sincerebelief in their truth-derive, withinmy view, from memory significantly colored by after-thought.General Counsel does suggest, however, that Brunk's 640DECISIONSOF NATIONAL LABOR RELATIONS BOARDage and medical difficulties would not have been consideredsufficient to warrant her purportedly "involuntary" retire-ment, but for her stubbornness in refusing to relinquishunion membership. Due consideration of Respondent's de-fensive presentation-taken in conjunction with Brunk'sseveral testimonial concessions regarding her physical con-dition-persuades me that this suggestion must be rejected.Reliable, probative, and substantial evidence-sufficient todemonstrate, preponderantly, that Respondent's purportedreason for promoting Brunk's retirement was pretextual-simply cannot be found within the present record. Uponthat record, I am satisfied that Rosella's judgment regardingthe business necessity for Brunk's replacement-with whichBeltramo, finally, reluctantly concurred-was the real"moving factor" which prompted Respondent's course ofconduct, challenged herein. Brunk may be, understandably,reluctant to concede-within her own mind-the possibilitythat Respondent's management no longer considers her ca-pable of rendering competent full-time service. Her presentclaim-that Respondent's professed reason for seeking herretirement and replacement should be considered pretex-tual-may well derive from honest personal conviction.Considered in totality, however, the testimonial record withwhich I am confronted provides no substantial basis forfindingRespondent's managerial judgment-that Brunkwould, finally, have to be replaced-lacking in justification.Vice President Rosella's decision with regard to her replace-mentwas not a pretextdal decision-within my view-butrather a decision reached in good faith, bottomed uponbusiness considerations; I am satisfied, further, that Brunk'santecedent refusal to consider a withdrawal from unionmembership was no longer a significant "moving cause"within Respondent's contemplation, when Beltramo's deci-sion to proceed with her replacement was finally reached.Years of service, inevitably, take their toll; we cannotescape the human condition. Nevertheless, self-acknowl-edgment that one's capacity to function productively must,inevitably, decline,may,sometimes, be difficult. And, con-trariwise, rationalization-by which we may seek to per-suade ourselves that the reluctance of others to continueutilizing our services should be charged to some extrinsicfactor rather than to our diminished capacity-may be easy.Without some solid factual support, however, such arationalization cannot-herein-provide a reliable, proba-tive, or substantial justification for statutorily sanctionedrelief.Within his brief, General Counsel contends-finally-that Respondent interfered with, restrained, and coercedemployees, contrary to statutory requirements by "threaten-ing, interrogating, and harassing" the complainant workerherein, because of her union membership, and by "or-dering" her resignation. Previously, within this Decision,however, Brunk's testimony that she was directed to relin-quish her long-time union membership, on pain of dis-charge, has been rejected; with respect thereto, statutoryinterdiction cannot be considered warranted. Presumably,General Counsel seeks a cease-and-desist order, neverthe-less,bottomed upon Rosella's conceded request thatRespondent's bookkeeper investigate her Union's possiblestrike plans and report back, plus his suggestion that sheshould "consider" resigning her union membership, shouldthat organization's plan to strike, with Teamsters Unionsupport, be confirmed. Such conduct may well fall withinSection 8(a)(1)'s proscriptive reach. Upon this record, how-ever, statutory sanctions with regard thereto can hardly beconsidered necessary or warranted. Rosella was concerned,merely, with Brunk's possible involvement, should Com-plainant Union strike during negotiations which were thenin progress. Those negotiations were, however, subsequent-ly concluded with a contractual concensus reached; thecontingency which Rosella feared never did materialize,and cannot reasonably be anticipated within the near fu-ture. Cf.Algonquin Bowling Center, Inc.,170 NLRB 1768,fn. 1, 1770. Further, Respondent's former bookkeeper-who might, arguably, have considered her statutorily grant-ed rights prospectively burdened by Rosella's course of con-duct were she still in Respondent's hire-has now retired.Her situation no longer requires this Board's protectiveshield.With these circumstances in mind, I conclude thatRosella's several requests-considered with due regard forthe circumstantial context within which they were made-constituted nothing more than technical statutory viola-tions. They reflect a personal, clearly "isolated" reaction,generated by a situation hardly likely to recur. Statutorysanctions bottomed upon these claimed 8(a)(1) violationswould, therefore, clearly be supererogatory; they would not,meaningfully, promote statutory objectives.CONCLUSIONS OF LAW1.Rosella's Fruit and Produce Co., Inc., is an employ-er within the meaning of Section 2(2) of the Act, engagedin commerce and business activities which affect commercewithin the meaning of Section 2(6) and (7) of the Act, asamended.2. Produce Office Workers Union, Independent, is alabor organization within the meaning of Section 2(5) of theAct, as amended, which admits employees of Respondentto membership.3.General Counsel has not, herein, produced reliable,probative, or substantial evidence sufficient to justify a de-termination that Respondent did engage, or that it currentlycontinues to engage, in unfair labor practices, affectingcommerce, within the meaning of Section 8(a)(1) or (3) ofthe Act, as amended.Upon these findings of fact and conclusions of law, andupon the entire record herein, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, I herebyissue the following recommended:ORDER'The complaint is dismissed in its entirety.1 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall, asprovidedin Sec. 102.48of the Rules and Regulations, be adopted by theBoard and become itsfindings, conclusions, and Order, and all objections theretoshall be deemedwaived for all purposes.